IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                June 17, 2008
                               No. 07-20583
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

DENIS MARINGO

                                          Plaintiff-Appellant

v.

DEPARTMENT OF JUSTICE; BOARD OF IMMIGRATION APPEALS

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:07-CV-2212


Before HIGGINBOTHAM, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Denis Maringo, alien detainee # A79483831, has filed a pro se motion for
leave to proceed in forma pauperis (IFP) in his appeal of the district court’s
dismissal of his suit against the Department of Justice (DOJ) and the Board of
Immigration Appeals (BIA). Maringo filed the suit on behalf of himself, an
organization he refers to as “PLEAD,” and members of PLEAD. The district
court denied Maringo’s motion to proceed IFP on appeal, certifying that the
appeal was not taken in good faith because his complaint was legally frivolous.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20583

      The complaint alleged 1) discrimination by the BIA against Maringo and
similarly situated pro se litigants based on the BIA’s refusal to allow appeals by
pro se litigants to be reviewed by three-member or en banc panels of the BIA, 2)
discrimination based on the BIA’s refusal to allow pro se litigants the benefit of
oral argument; 3) that the defendants improperly designated Falls Church,
Virginia as the location of the BIA; 4) that the BIA’s streamlined review
procedures violated the rights of due process and equal protection; and 5) that
the defendants improperly usurped 8 U.S.C. § 1229a(c)(6). The complaint sought
class action certification, an order directing the defendants to give pro se aliens
the same access before the BIA as aliens with attorneys, invalidation of the
BIA’s streamlined review procedures, invalidation of the regulation and BIA
guidelines that allegedly conflict with § 1229a(c)(6), an order directing the
defendants to release statistics and other documents relevant to the complaint,
and a declaratory judgment condemning the defendants’ designation of Falls
Church as the location of the BIA.
      By moving for IFP status, Maringo is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). Maringo argues that the district court erred in
dismissing PLEAD and its members from the suit on the ground that they could
not be represented by Maringo, who is not an attorney. He also argues that the
district court erred in determining that it lacked subject matter jurisdiction over
the claims raised in his complaint. The district court’s dismissal of PLEAD and
its membership from the suit was correct. See Rowland v. California Men’s
Colony, 506 U.S. 194, 202 (1993); Gonzales v. Wyatt, 157 F.3d 1016, 1021 (5th
Cir. 1998). Maringo alleges only past exposure to illegal conduct and lacks
standing to bring suit for the relief sought in the complaint. See City of Los
Angeles v. Lyons, 461 U.S. 95, 102-05 (1983); Geiger v. Jowers, 404 F.3d 371, 375
(5th Cir. 2005).



                                        2
                                   No. 07-20583

      Maringo’s IFP motion is denied. The instant appeal is without arguable
merit, see Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983), and is dismissed
as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. We have
previously warned Maringo that the filing of frivolous appeals will result in
sanctions and ordered him to move to withdraw any pending appeal that is
frivolous. See Maringo v. McGuirk, No. 07-20163, 2008 WL 631304 (5th Cir.
Mar. 5, 2008). Given the frivolous nature of the instant appeal, Maringo shall
pay sanctions in the amount of $50, payable to the clerk of this court. Maringo
shall pay this amount in addition to the $50 sanction in Maringo v. Barnes, No.
07-20697, for a total of $100. The clerk of this court and the clerks of all federal
district courts within this circuit are directed to refuse to file any civil complaint
or appeal by Maringo unless Maringo submits proof of satisfaction of this
sanction. If Maringo attempts to file any further notices of appeal or original
proceedings in this court without such proof, the clerk will docket them for
administrative purposes only. Any other submissions which do not show proof
that both sanctions have been paid will neither be addressed nor acknowledged.
      MOTION DENIED; APPEAL DISMISSED; SANCTION IMPOSED.




                                          3